DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 27 June 2022 have been entered and fully considered. Applicant’s arguments drawn to the claims, as amended, are not persuasive. 
Applicant argues that the claims do not allow for the use of a container with a port for manipulating a solution. The Examiner notes that it has been held that the omission of an element and its function is obvious if the function of the element is not desired. See MPEP § 2144.04(II)(A). As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to eliminate the second port of the bags disclosed by West if a fill port is not desired. 
Applicant argues that West requires a second port for manipulation. The Examiner agrees that while most of the embodiments disclosed by West involve manipulation of a fluid inside a container, West does disclose an embodiment in which multiple containers of fluid are administered to a patient without any “top-up volume addition or surplus volume withdrawal.” See West ¶0077. In this embodiment, West does not require a second port for manipulation.  
Applicant argues that West does not disclose a method in which unmanipulated dosing containers are to be administered to “any patient in the patient population regardless of the calculated dose.” Applicant does not identify in the Specification how a calculated dose can be disregarded as a step of administering a dose of a drug to a patient. There is nothing in the Specification that distinguishes administration “…regardless of the calculated dose” from the general act of administering a drug to a patient. As such, the limitation is a broad recitation of dosing a patient. Setting a patient dose and then administering that dose to a patient is a fundamental concept of patient treatment, and does not patentably distinguish over the prior art.
The Examiner is not relying on Janssen to teach the dosing regimen disclosed by West. The Examiner is relying on Janssen to teach the limitation of providing dosing containers (pills) with different concentrations of drug in a single package.
The Examiner understands that prior art systems that manipulate container contents at the site of administration are problematic due to potential toxic exposure and miscalculations. West teaches a system in which infusion containers are prepared off-site and delivered to a clinic for administration. See West ¶0007. The containers, which may contain different concentrations of drug, are then presented for dosing. See West ¶0070, Example 3. In Table 3, West shows the total administration of bags without any top-up adjustments, which demonstrates the step of administering a dose of a drug “without manipulation of the solutions in the selected perfusion containers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-15, 18, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045289 to West et al in view of Janssen Pharmaceuticals’ ORTHO TRI-CYCLEN TABLETS product insert.
In the specification and figures, West discloses the method substantially as claimed by Applicant. With regard to claims 1-3, 11-13, 19, and 20, West discloses a method of dosing a patient with irinotecan comprising the steps of:
Providing, at least (a plurality of) two to three containers that may have various concentrations of irinotecan (see West ¶0070) to a clinic along with sets of instructions (West ¶0114, 0122), wherein the containers have an outlet and predetermined concentrations of drug (see West ¶0070)
calculating the dose to be administered to the patient based on a patient characteristic (West ¶0083, 0084), 
and administering the drug to the patient from one or more containers in a single administration without any manipulation of the solution within the containers (West ¶0077, Table 3). 
West teaches the provision of containers of differing concentrations and also teaches that those skilled in the art will be able to calculate dosages based on patient needs (West ¶0070). 
West suggests, but does not directly disclose, that the first set of containers has a concentration of drug that differs from the second set of containers. However, combining dosing containers (pills) with different concentrations in each container is well known in the art. Janssen Pharmaceuticals teaches a dosing regimen with a set of pills packaged in a single container, wherein the pills comprise different concentrations of active drug, as well as instructions for administering the medicament to the patient. See Janssen Pharma, p 1, 2, 24-26. Calculating the concentration and manner in which a medication is to be administered to a patient is a basic tenet of creating a dosing regimen. West teaches the delivery of pre-prepared drug solution comprising irinotecan to a patient site along with a set of dosing instructions, calculating the amount of drug a patient should get based on patient parameters, and using one or more bags to achieve the desired result. Janssen Pharmaceuticals discloses the steps of delivering pre-prepared medicament in the form of pills of various drug concentrations to a patient administration site as well as providing dosing instructions. Taken together, the references reasonably suggest the method claimed by Applicant: providing containers with different concentrations as well as dosing instructions to an administration site, calculating a delivery regimen based on patient parameters, and administering the drug to achieve the desired pharmacokinetic profile.
With regard to Applicant’s recitation of one outlet port, such a recitation does not preclude the inclusion of additional ports. Furthermore, it has been held that omission of an element and its function is obvious if the function of the element is not desired. See MPEP § 2144.04(II)(A). As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to eliminate the second port of the bags disclosed by West if a fill port is not desired. 
With regard to claims 4-5, 9, 14, 18, West does not disclose the concentrations and pH as claimed by Applicant. However, the concentration and pH of a solution is easily adjusted by adding or subtracting ingredients, a process well known to those of ordinary skill in the art.
With regard to claim 6, 15, West discloses that the containers may be sterilized (see ¶0072, 0073). 

Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045289 to West et al in view of Janssen Pharma, further in view of US 5,896,989 to Ropiak et al.
In the specification and figures, West and Jansson suggest the method substantially as claimed by Applicant (see rejections above). With regard to claims 7-8, 16-17, West does not disclose an overwrap with an oxygen scavenger. However, such elements are known in the art of pharmaceutical packaging, as taught by Ropiak. Specifically, Ropiak discloses perfusion containers that contain a pharmaceutical aqueous solution packed in an overwrap with an oxygen scavenger, wherein the secondary packaging protects the contents from light (see column 5, lines 56-67). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to practice the method disclosed by West and add the steps of packaging the solution in a light-protective overwrap with an oxygen scavenger, since Ropiak teaches that such measures protect the integrity of the solution therein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        12 July 2022